345 S.W.3d 894 (2011)
STATE of Missouri, Respondent,
v.
Brandon M. POWE, Appellant.
No. WD 72528.
Missouri Court of Appeals, Western District.
August 16, 2011.
Matthew J. O'Connor and Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.


*895 ORDER
PER CURIAM:
Brandon Powe was convicted after a jury trial of one count of robbery in the first degree, Section 569.020 (RSMo 2000), and one count of armed criminal action, Section 571.015 (RSMo 2000). For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).